DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
The drawings are objected to because figs. 25 and 30 refer to calculating and visualizing “dye concentration.” Applicant has not disclosed any use of “dye” or visualization thereof. As best understood by examiner, the word “dye” is intended to refer to “pigment” (see for example, [0302] and [0331] of the published application, which refer to “pigment concentration” in connection with figs. 25 and 30). Examiner therefore suggests amending the drawings to replace the word “dye” with the word “pigment.” 


Claim Objections
Claims 1, 2, 10, 11, 16, and 18 - 20 are objected to because of the following informalities:  
Claims 1, 19, and 20 are objected to because the phrase “predetermined object” appears to be used interchangeably with the word “object,” which creates some ambiguity with regards to the antecedent basis for “the object.” Examiner respectfully requests that the claims be amended to either use the phrase “predetermined object” or 
Claims 1, 2, 10, 11, 16, and 20 are objected to because the claims repeatedly refer to a state of “being” (e.g., “first reflected light being reflected light” in claim 1; a” first reflection image being an image” in claim 2; a “near-infrared image being an image” and a “red image being an image” in claim 10 …), which is confusing as to whether the claims intend to recite light/images in a state of “being” (i.e., “existence”) or merely to specify details of the nature of content of the light/images. Examiner respectfully requests that the claims be amended to recite more conventional terminology (e.g., in claim 1, “first reflected light , wherein the first reflected light is light that has been reflected 
Claim 18 is objected to because the acronym “CMOS” should be defined upon its usage.
Claim 18 is further objected to because the claim recites pixel regions (lines 5, 6) in an active state of “receiving” light and a CIS in an active state of “receiving” light (lines 11, 12), which is confusing as to whether the claim intends to recite an active state of “receiving” light or to set forth structural configurations of the claimed system. Examiner respectfully requests that the claim be amended to recite that the pixel regions and CIS are “configured to” receive the claimed light, in order to improve the readability and clarity of the claims.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: 
“light emitting unit that emits …” in claim 1, and all claims depending therefrom
“light receiving unit that receives …” in claim 1, and claims 2 - 17 and 19 depending therefrom. Examiner notes that claim 18 recites sufficient structure to preclude interpretation of the “light receiving unit” under 35 U.S.C. 112(f).
“indicator processing unit that obtains…” in claim 1, and all claims depending therefrom
“brightness adjustment unit that performs” in claim 2, and all claims depending therefrom
“indicator updating unit that updates…” in claim 6, and all claims depending therefrom
“effectiveness degree processing unit that obtains …” in claim 7, and all claims depending therefrom 
“influence degree processing unit that obtains …” in claim 8, and all claims depending therefrom
“error factor amount processing unit that obtains …” in claim 9, and all claims depending therefrom
“indicator control unit that controls …” in claim 13, and all claims depending therefrom
“effectiveness degree processing unit that obtains …” in claim 14, and all claims depending therefrom
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. 
Claim 1 is indefinite because it is unclear what is meant by “a region of a predetermined range of the object” in the last paragraph. How can a region be “of a predetermined range of an object”? A “range” would be understood by those of ordinary skill in the art to be a set of values, whereas a “region” would be understood by those of ordinary skill in the art to be a physical portion. For the purpose of examination, the claim will be interpreted as intending to refer to a region of interest.
Claim 3 is indefinite because it is unclear why the brightness adjustment unit determines the brightness of the first and/or second reflection image, as the determined brightness is not subsequently used in any way by the apparatus of claim 3. The determination of the brightness therefore appears superfluous or unrelated to the claimed processing steps. This renders the algorithm implemented by the claimed apparatus unclear. Examiner suggests amending the claim to clarify how the determined brightness is used by the claimed apparatus.
	Claim 4 is indefinite for the following reasons: 
There is insufficient antecedent basis for “the number of surrounding pixels.” 
It is unclear what is meant by “the brightness adjustment unit increases the number of surrounding pixels, pixel values of the surrounding pixels being added to each pixel of the first reflection image and the second reflection image...” It is unclear if “pixel values of the surrounding pixels being added to each pixel of the first reflection image and the second reflection image” attempts to (1) recite that the “brightness adjustment unit” is configured to add pixel values of the surrounding pixels to each pixel of the first reflection image and the second reflection image; (2) define what is meant by ‘increas[ing] the number of surrounding pixels’; or (3) require something else.  
It is unclear what the word “surrounding” in the phrase “surrounding pixels” is intended to convey. Specifically, it is unclear what structure, feature, or element that the “surrounding pixels” must ‘surround.’ Further, it is unclear whether the “surrounding pixels” are pixels of the first reflection image, the second reflection image, or some other image that has not been positively recited.
The claim recites a list of processing functions but does not adequately use the words “or” and/or “and” to set forth which list elements are required versus which list elements are optional. For the purpose of examination, any processing functions preceding “or performs a plurality of the increasing of the number of surrounding pixels, the increasing of the light amount of the irradiation light, and the increasing of the exposure time” will be interpreted as being set forth in the alternative. 
It is unclear how the list of processing functions relates to the ‘performing adjustment of brightness’ recited in claim 2. For example, it is unclear whether ‘increasing the number of surrounding pixels’ is the ‘performing adjustment of brightness’ or if these are two separate functionalities. For the purpose of examination, the processing functions will be interpreted as being the ‘performing adjustment of brightness.’
Claim 5 is indefinite because there is insufficient antecedent basis for “each predetermined partial region including a plurality of pixels” in the last two lines. No ‘predetermined partial region[s]’ has/have been positively recited. 
Claim 8 is indefinite because it is unclear what is meant by “an influence degree processing unit that obtains an influence degree by the error factor.” It is unclear how an influence degree may be obtained “by” an error factor. For the purpose of examination, the claim will be interpreted as intending that the influence degree is based on the error factor.
Claim 12 is indefinite because there is insufficient antecedent basis for “each predetermined partial region including a plurality of pixels” in the last two lines. No ‘predetermined partial region[s]’ has/have been positively recited. 
Claim 14 is indefinite because it is unclear what is meant by “an integrated value of the effectiveness degree.” It is unclear if the claim attempts to set forth that some component of the claimed apparatus is configured to perform a mathematical integration. If so, it is unclear how a single value of “an effectiveness degree of the value of the indicator” may be mathematically integrated. Alternatively, it is unclear if the claim attempts to require that the “value of the effectiveness degree” is somehow 
Claim 20 is indefinite because it is unclear what is meant by “a region of a predetermined range of the object” in the last paragraph. How can a region be “of a predetermined range of an object”? A “range” would be understood by those of ordinary skill in the art to be a set of values, whereas a “region” would be understood by those of ordinary skill in the art to be a physical portion. For the purpose of examination, the claim will be interpreted as intending to refer to a region of interest.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 2, 5 - 6, 12 - 13, 16 -1 7, and 19 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ediger et al. (2007/0276199, hereinafter “Ediger”).
Regarding claim 1, Ediger shows an optical apparatus comprising a light emitting unit (light source, [0066] and figs. 1 - 2; LEDs, [0067] - [0068]) configured to emit irradiation light including a predetermined irradiation wavelength band. A light receiving unit (CCD camera detection system, [0066]) is configured to receive, at a plurality of pixels, first reflected light in a first wavelength band and second reflected light in a second wavelength band (“spectrograph disperses the light from the detection channels into a range of wavelengths… dispersed light is imaged onto a camera,” [0081]; [0086] and fig. 17; “CCD camera subsystem measures the dispersed light from the spectrograph. All wavelengths in the spectral region of interest are measured simultaneously,” [0089]). The first and second reflected light are obtained by reflection of the irradiation light on an object. An indicator processing unit obtains a value of a predetermined indicator relating to a region of interest of the object on the basis of a received light amount of each of the first reflected light and the second reflected light (“analysis system determines a property of the in vivo tissue from the spectral properties,” [0009] and [0010]; “determining a disease state, … from spectral information collected from in vivo human tissue,” [0012]; “computer subsystem … processes the images from the camera subsystem to produce an indication of an individual's disease status based on the fluorescence and reflectance spectroscopic measurements,” [0090]).
Regarding claim 2, Ediger discloses the claimed invention substantially as noted above. Ediger further shows a brightness adjustment unit that performs adjustment of brightness of a first reflection image that is an image obtained based on the first reflected light and a second reflection image that is an image obtained based on (“exposure time of the camera can be varied to account for the intensity of the light being measured … computer subsystem instructs the camera as to how long an exposure should be…,” [0089]).
Regarding claim 5, Ediger discloses the claimed invention substantially as noted above. Ediger further shows that the brightness adjustment unit (“computer subsystem instructs the camera as to how long an exposure should be…,” [0089]) performs the adjustment of the brightness of the first and second reflection images for each pixel or for each predetermined partial region including a plurality of pixels, as the adjustment of the exposure time would necessarily affect the brightness of all acquired pixel values in the images. 
Regarding claim 6, Ediger discloses the claimed invention substantially as noted above. Ediger further shows an indicator updating unit that updates the value of the indicator obtained by the indicator processing unit on the basis of a predetermined error factor (“… techniques that were applied in the prototype instrument to mitigate the impact of skin pigmentation, hemoglobin content and light scattering on the noninvasive measurement,” [0052]). 
Regarding claim 12, Ediger discloses the claimed invention substantially as noted above. Ediger further shows that the indicator updating unit is configured to update the value of the indicator for each pixel, for each predetermined partial region including a plurality of pixels or for a part of the region, as the update the value would necessarily apply to each pixel or to a part of a region including a plurality of pixels. 
Regarding claim 13, Ediger discloses the claimed invention substantially as noted above. Ediger further shows an indicator control unit (computer, user interface, [0066]; “operator display adapted to communicate information concerning the determined tissue property,” claim 8) that controls an output of the value of the indicator obtained by the indicator processing unit on the basis of a predetermined error factor (“… techniques that were applied in the prototype instrument to mitigate the impact of skin pigmentation, hemoglobin content and light scattering on the noninvasive measurement,” [0052]). Examiner notes that the output of the value of the indicator is necessarily based, at least to some extent, on the techniques applied to mitigate the impact of skin pigmentation, hemoglobin content and light scattering on the noninvasive measurement.
Regarding claim 16, Ediger discloses the claimed invention substantially as noted above. Ediger further shows that the irradiation wavelength band is a near-ultraviolet wavelength band, and the light emitting unit is configured to emit near-ultraviolet light in the near-ultraviolet wavelength band as the irradiation light (near-ultraviolet, [0050]).
Regarding claim 17, Ediger discloses the claimed invention substantially as noted above. Ediger further shows that the first wavelength band is a near-ultraviolet to blue wavelength band (360 nm, [0086]), and the second wavelength band is a blue to red wavelength band (510, 585, or 660 nm, [0086]).
Regarding claim 19, Ediger discloses the claimed invention substantially as noted above. Ediger further shows that the object is a living body, and the indicator is skin autofluorescence (“subject sits in a chair beside the instrument and rests his/her left forearm in an ergonomically-designed cradle … collects the resulting skin fluorescence and diffuse reflectance,” [0050]).
Regarding claim 20, Ediger shows an information processing method comprising emitting irradiation light including a predetermined irradiation wavelength band ([0066]; providing “excitation light needed for the fluorescence and reflectance spectral measurements,” [0067] - [0068]), and receiving, at a plurality of pixels (“CCD camera detection system that measures the dispersed light from the tissue, [0066]), first reflected light in a first wavelength band and second reflected light in a second wavelength band (“spectrograph disperses the light from the detection channels into a range of wavelengths… dispersed light is imaged onto a camera,” [0081]; [0086] and fig. 17; “CCD camera subsystem measures the dispersed light from the spectrograph. All wavelengths in the spectral region of interest are measured simultaneously,” [0089]). The first and second reflected light are obtained by reflection of the irradiation light on an object. A value of a predetermined indicator is obtained on the basis of a received light amount of each of the first reflected light and the second reflected light, wherein the predetermined indicator relates to a region of interest of the object (“analysis system determines a property of the in vivo tissue from the spectral properties,” [0009] and [0010]; “determining a disease state, … from spectral information collected from in vivo human tissue,” [0012]; “computer subsystem … processes the images from the camera subsystem to produce an indication of an individual's disease status based on the fluorescence and reflectance spectroscopic measurements,” [0090]).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 - 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ediger in view of Watanabe (US 2011/0121200).
Regarding claim 3, Ediger discloses the claimed invention substantially as noted above. 
Ediger fails to show that the brightness adjustment unit determines the brightness of the first reflection image by using average luminance of the first reflected light received by the light receiving unit and/or determines the brightness of the second reflection image by using average luminance or contrast of the second reflected light received by the light receiving unit.
(fluorescence exposure-time adjustment unit, [0042] - [0043]) that determines brightness of a first reflection image by using average luminance of first reflected light received by a light receiving unit and/or determines brightness of a second reflection image by using average luminance or contrast of second reflected light received by the light receiving unit (average value of luminance, [0045]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Ediger to have the brightness adjustment unit determine the brightness of the first reflection image by using average luminance of the first reflected light received by the light receiving unit and/or determine the brightness of the second reflection image by using average luminance or contrast of the second reflected light received by the light receiving unit, as taught by Watanabe, in order to facilitate quantitative fluorescence imaging with appropriate brightness, as suggested by Watanabe ([0017]). 
Regarding claim 4, the combined invention of Ediger and Watanabe discloses the claimed invention substantially as noted above. Ediger further shows the brightness adjustment unit adjusts exposure time (“exposure time of the camera can be varied to account for the intensity of the light being measured …,” [0089]), as discussed above in the art rejection of claim 2. 
However, Ediger does not explicitly state that the brightness adjustment unit increases the exposure time when the brightness is insufficient.
 (“…lengthening the exposure time of the fluorescence image acquisition section 42 … in order that a fluorescence image … to be acquired immediately after the intensity of the excitation light and the intensity of the illumination light are lowered will not be too dark…,” [0098]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Ediger to have the brightness adjustment unit increases the exposure time when the brightness is insufficient, as taught by Watanabe, in order to ensure that acquired images are not too dark, as suggested by Watanabe ([0098]). 

Claims 7 - 10, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ediger in view of Fukomoto et al. (JP 2013-140423, of record, citing to English machine translation provided by applicant in IDS filed 11/5/2018, hereinafter “Fukomoto”).
Regarding claims 7 - 9, Ediger discloses the claimed invention substantially as noted above. 
Ediger fails to show processing units that determine an amount of the error factor, determine a degree of influence of the error factor, and determine an effectiveness degree of the value of the indicator based on the error factor and the degree of influence; wherein the update of the value of the indicator uses the effectiveness degree.
Fukomoto discloses a skin condition measuring apparatus. Fukomoto teaches processing units that determine an amount of the error factor (“amount of influence accumulation of substance computed or presumed, [0098]), determine a degree of influence of the error factor (“influence substance origin deterioration degree calculation part 51,” [0095] - [0097]), and determine an effectiveness degree (“deterioration degree calculation part 50 computes the degree of excitation light deterioration and the degree of fluorescence deterioration which show the degree which originates in the influence substance contained in a test subject's epidermis in a measured region, and the epidermis thickness concerned, and is deteriorated,” [0095]) of the value of the indicator based on the error factor and the degree of influence; wherein an update of a value of an indicator uses the effectiveness degree (“… as a result, the fluorescent substance in skin (preferably AGEs) is detectable with sufficient accuracy,” [0074]; [0119] - [0121]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Ediger to include processing units that determine an amount of the error factor, determine a degree of influence of the error factor, and determine an effectiveness degree of the value of the indicator based on the error factor and the degree of influence; wherein the update of the value of the indicator uses the effectiveness degree, as taught by Fukomoto, in order to detect fluorescent substances in skin with sufficient accuracy, as suggested by Fukomoto ([0074]).
Regarding claim 10, the combined invention of Ediger and Fukomoto discloses the claimed invention substantially as noted above. Ediger further suggests that the error factor is melanin (“Melanin and hemoglobin are optical absorbers at the wavelengths of interest and reduce light amplitude and distort the skin's spectral characteristics,” [0052]).
Ediger fails to show that the amount of melanin is obtained by using near-infrared wavelength and red wavelength images obtained by the light receiving unit.
Fukomoto teaches that the amount of melanin (“correction factor according to a melanin absorbance is obtained,” [0016]; “influence substances of a detection target are melanin and hemoglobin,” [0045]) is obtained by using near-infrared wavelength and red wavelength images obtained by the light receiving unit (660 nm and 880 nm, [0270]; “computing the absorbance of melanin from reflectance when a reference beam with a wavelength of (1) 660nm and 880 nm is irradiated and correcting the above-mentioned preset value and fluorescence intensity by melanin using the absorbance of the melanin concerned,” [0276]; [0279]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Ediger to have the amount of melanin be obtained by using near-infrared wavelength and red wavelength images obtained by the light receiving unit, as taught by Fukomoto, in order to obtain a correction factor according to melanin absorbance (Fukomoto: [0116]), to thereby facilitate detecting fluorescent substances in skin with sufficient accuracy, as suggested by Fukomoto ([0074]).
Regarding claim 14, Ediger discloses the claimed invention substantially as noted above. 
Ediger fails to show a processing unit that obtains an effectiveness degree of the value of the indicator on the basis of the error factor, wherein the indicator control unit is 
Fukomoto discloses a skin condition measuring apparatus. Fukomoto teaches a processing unit that determines an effectiveness degree (“deterioration degree calculation part 50 computes the degree of excitation light deterioration and the degree of fluorescence deterioration which show the degree which originates in the influence substance contained in a test subject's epidermis in a measured region, and the epidermis thickness concerned, and is deteriorated,” [0095]) of the value of an indicator based on an error factor, wherein an indicator control unit is configured to control output of the value of the indicator by using an integrated value of the effectiveness degree ([0148]; “fluorescence intensity correction part 44 outputs the judgment command which orders judging a skin state to the judgment part 31,” [0149]; [0154]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Ediger to include a processing unit that obtains an effectiveness degree of the value of the indicator on the basis of the error factor, wherein the indicator control unit is configured to control the output of the value of the indicator by using an integrated value of the effectiveness degree, as taught by Fukomoto, in order to detect fluorescent substances in skin with sufficient accuracy, as suggested by Fukomoto ([0074]).
	The combined invention of Ediger and Fukomoto is interpreted as meeting the claim as best understood by the examiner, in light of the clarity deficiencies discussed in the indefiniteness rejections above. 
Regarding claim 18, Ediger discloses the claimed invention substantially as noted above. Ediger further shows that the light receiving unit includes an image sensor having a first pixel region configured to receive the first reflected light and a second pixel region configured to receive the second reflected light (“example of an image formed onto the CCD image sensor with multiple wavelengths,” [0086] and fig. 17).
Ediger fails to show that the image sensor is a CMOS image sensor.
Fukomoto discloses a skin condition measuring apparatus.  Fukomoto teaches an image sensor that is a CMOS image sensor (“CMOS (c metal-oxide semiconductor) image sensor,” [0060]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Ediger to have the image sensor be a CMOS image sensor, as taught by Fukomoto, in order to take advantage of a semiconductor detector, as suggested by Fukomoto ([0060]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ediger and Fukomoto as applied to claim 9 above, and further in view of Anderson et al. (US 6,436,127, hereinafter “Anderson”).
Regarding claim 11, the combined invention of Ediger and Fukomoto discloses the claimed invention substantially as noted above. Ediger further suggests that the error factor is redness (“Melanin and hemoglobin are optical absorbers at the wavelengths of interest and reduce light amplitude and distort the skin's spectral characteristics,” [0052]). Examiner notes that applicant’s specification explains in [0334], as published, that the redness amount is equivalent to the difference in light absorption rate of hemoglobin at red and green wavelengths.
Ediger fails to show that the amount of redness is obtained by using green wavelength and red wavelength images obtained by the light receiving unit.
 Fukomoto teaches that the amount of redness (“influence substances of a detection target are melanin and hemoglobin,” [0045]; degree of deterioration of hemoglobin, [0120]) is obtained by using a green wavelength (568 nm, [0045] - [0046]) image obtained by a light receiving unit. Fukomoto also suggests using a red wavelength image (660 nm used as reference source for reference, [0270]) obtained by the light receiving unit, but does not explicitly state that the red wavelength image is used in determining the amount of redness.
Anderson discloses phototherapy methods and systems. Anderson teaches using a red wavelength image to determine an amount of redness (‘“redness" can be measured as a ratio of diffuse reflectance from a selected area of skin for a pair of different wavelengths, … suitable pair of wavelengths includes … a second wavelength in the range of about 600 to 660 nm, where HbO2 does not absorb strongly. Decreased reflectance … relative to the redder 600 to 660 nm light indicates increased blood content,’ col. 7, lines 24 - 42).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Ediger to have the amount of redness be obtained by using a green wavelength image obtained by the light receiving unit, as taught by Fukomoto, in order to facilitate detecting fluorescent substances in skin with sufficient accuracy, as suggested by Fukomoto ([0074]).
 a red wavelength image obtained by the light receiving unit to determine the amount of redness, as taught by Anderson, in order to simplify analysis and use a ratiometric approach that normalizes for spectrally-uniform differences in absolute reflectance from different areas of skin, as suggested by Anderson (col. 7, lines 29 - 35).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ediger and Fukomoto as applied to claim 14 above, and further in view of Kubo et al. (US 2014/0028824 hereinafter “Kubo”).
Regarding claim 15, the combined invention of Ediger and Fukomoto discloses the claimed invention substantially as noted above. 
Ediger fails to show that the indicator control unit outputs the value of the indicator in a case where the value is larger than a predetermined threshold value and performs error processing in a case where the value is equal to or smaller than the predetermined threshold value.
Kubo discloses a fluoroscopy apparatus. Kubo teaches an indicator control unit that outputs a value of an indicator (“…displays a combined image G processed by the image processing unit 6, [0020] and fig. 1; [0026]) in a case where a value (confidence level, [0029]; [0045]) is larger than a predetermined threshold value and performs error processing in a case where the value is equal to or smaller than the (“when the confidence level falls below a predetermined threshold, for example, 50%, the high-luminance regions P in the combined image G are displayed in a flashing manner so as to allow the user to reliably recognize the deterioration of the confidence level,” [0076]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Ediger and Fukomoto to have the indicator control unit output the value of the indicator in a case where the value is larger than a predetermined threshold value and perform error processing in a case where the value is equal to or smaller than the predetermined threshold value, as taught by Kudo, in order to allow the user to reliably recognize the deterioration of the confidence level, as suggested by Kudo ([0076]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240.  The examiner can normally be reached on Monday-Friday, 9:30-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793